On Petition eoe Rehearing.
(137 Pac. 744.)
Mr. Justice Eakin
delivered the opinion of the court.
Two points are strenuously urged for a rehearing or affirmance of the judgment: (1) That the order denying the motion for a new trial cannot be reviewed by the Supreme Court unless such order is appealed from; (2) that the denial of the motion for a new trial was in the discretion of the trial court, and that this court cannot review it except for abuse of discretion. And also that the decision assumes that the verdict for $50,000 is excessive, and that the court reverses the case for that reason.
6. As to the first point, the purpose of the amendment of Section 548, L. O. L., by the act of 1907 (Laws 1907, p. 313), declaring that an order setting aside a verdict and granting a new trial for the purpose of an appeal should be deemed a judgment, was that the validity of the order may be tested before incurring the expense of the new trial. By this amendment, Sections 174, 175, L. O. L., relating to a motion for a new trial, were also amended to make the procedure conform to the amendment of Section 201, which requires* the judgment to be entered the same day the verdict is returned: Oldland v. Oregon Coal & Nav. Co., 55 Or. 343 (99 Pac. 423, 102 Pac. 596). The denial of such motion was not declared by that act to be a final judgment, and therefore is not appealable independently of the judgment sought to be set aside, as held in Macartney v. Shipherd, 60 Or. 136 (117 Pac. 814, Ann. Oas. 1913D, 1257). Prior to the amendment of the statute the order denying the motion for a new trial, *417as well as the one allowing it, was reviewahle as an intermediate order on appeal from the judgment, and the amendment certainly was not intended to deprive the movent of the right of review in the appellate court, or to affect the practice on motions for new trials other than to give an appeal from the order granting it before the retrial. It is said by Mr. Justice Moore, in the case of Colgan v. Farmers & Mechanics’ Bank, 59 Or. 469 (106 Pac. 1134, 114 Pac. 460, 117 Pac. 807), that if a party is materially prejudiced by any act or conduct occurring at the trial of which he had no knowledge until after verdict, refusal to set aside the judgment and to grant a new trial must now, as before the amendment of . the statute, be an abuse of judicial discretion, which is subject to review on appeal. This, we think, is a reasonable application of the amendment of the statute. The right to review the order of the court in denying such a motion as to matters that the movent had no opportunity to present to the court during the trial existed before the amendment, and, although not a final order, it is still reviewable on appeal from the judgment. In that case the order denying the motion for a new trial was specifically included in the notice of appeal, although not mentioned in the opinion; and therefore no doubt influenced the decision. However, that objection was not suggested by plaintiff upon the hearing of the appeal in this case, although error in the ruling on the motion was assigned as error, and was the main reliance of the defendant in this court upon the questions, raised by the motion for a new trial, devoting much of the brief thereto. The plaintiff in his brief and argument met defendant’s contentions upon all of the questions so raised, with no suggestion that the question was not here. We considered the case on appeal on all these grounds, and the case went to final decision *418in this court; and, without determining whether it was necessary for .the appellant to specify in his notice of appeal that he desired to review the decision denying the motion for a new trial, it is sufficient to say that it is too late for plaintiff now to present that question for the first time.
7. We, therefore, take up the second question as to the discretion of the Circuit Court on motions for a new trial, and as to the statement in the opinion that, “in view of the extravagant amount of damages awarded to the plaintiff, we cannot ignore this circumstance (the misconduct of the juror), nor say that the misconduct was not prejudicial to the defendant’s rights, ’ ’ which the motion says is pregnant with error, proceeding to discuss it as though this court had set aside the verdict because'the damages were excessive. As stated in the opinion, the unexplained misconduct of the juror alone is sufficient to authorize the court to set aside the verdict. The trial judge was convinced that the conduct of the juror, as well as of plaintiff, was improper, and the size of the verdict tends to. show that the misconduct was prejudicial, and that it is only in that sense in which the opinion refers to the amount of the verdict. The judgment was not reversed because of the amount of the verdict, hut alone for the misconduct of the juror, and it should not stand under such circumstances. The motion says: “On principle and authority, it is not necessary for the court to say that the misconduct was not prejudicial to the defendant’s rights in order to affirm the court’s ruling.” Standing alone, the record of the misconduct was sufficient to require the setting aside of the verdict. On its face it was prejudicial to the defendant’s rights, and the explanation was not sufficient to overcome the legal conclusion from the misconduct. It is said in Robinson v. Donehoo, 97 Ga. *419702 (25 S. E. 491), that in such a case the legal presumption is that the losing party in the case was by reason thereof injured. The court said in Tucker v. Flouring Mills Co., 13 Or. 28 (7 Pac. 53): “It is highly improper for a party or any person to make remarks concerning a case, when on trial before a jury, in the presence of any of the jurors; and, whenever such practice is indulged in, the judge presiding at the trial should unhesitatingly set aside a verdict in favor of a party who had been guilty of such misconduct. A jury trial would be miserable farce if the jurors were permitted to be tampered with in any manner whatever. Such trials should be kept entirely free from all suspicion that influences of that character had been exercised to any extent.” The court further held that the granting of a new trial in such a case is addressed to the sound discretion of the trial judge, and his decision yyíII only be reviewed on appeal when there has been an abuse of discretion. The Circuit Court in this case said: “That it was improper I do not hesitate one moment to say” — not that the explanation was satisfactory to him; and, leaving out of the case the evidence of Le Cette, we are of the opinion that, in the light of the showing made at the hearing on the motion, the circuit judge should have set aside the judgment and granted a new trial.
The petition is denied.
Reversed : Rehearing Denied.
Mr. Cheep Justice McBride, Mr. Justice Bean and Mr. Justice McNary concur.